Exhibit 10.2

 

[g166111ko01i001.jpg]

9 August 2016

 

Mr. Lawrence M. Alleva

1480 Snow Berry Street

Park City

Utah 84098

USA

 

Dear Larry

 

Letter of appointment

 

The board of directors (“Board”) of Adaptimmune Therapeutics plc (“Company”) is
pleased that you have agreed to remain on the Board as a non-executive director
and to continue to serve as a member and the chairman of the Board’s Audit
Committee.

 

The terms of this letter will apply with effect from 11 August 2016. You will be
based in, and perform your role as a non-executive, independent director and as
a member and the chairman of the Board’s Audit Committee, from 1480 Snow Berry
Street, Park City, Utah 84098, USA.

 

This letter sets out the main terms of your appointment. If you need any more
information, please let me know.

 

By accepting this appointment, you agree that this letter is a contract for
services and is not a contract of employment and you confirm that you are not
subject to any restrictions which prevent you from holding office as a director.

 

1.                                      APPOINTMENT

 

1.1                               Subject to the remaining provisions of this
letter, your appointment shall continue until terminated by either party giving
to the other three months’ prior written notice.

 

1.2                               Your appointment is subject to the Company’s
articles of association that were adopted with effect from 6 May 2015 (as
amended from time to time) (“Articles”) (a copy of the Articles has been
supplied to you). Nothing in this letter shall be taken to exclude or vary the
terms of the Articles as they apply to you as a director of the Company.

 

1.3                               You may be required to serve on one or more
Board committees, in addition to the Audit Committee, and you will be provided
with the relevant terms of reference for your appointment to such committee(s).
You may also be asked to serve as a non-executive director on the board of any
of the Company’s subsidiaries or joint ventures. Any such appointment will be
covered in a separate communication.

 

1.4                               Notwithstanding paragraph 1.1 to paragraph
1.3, your appointment is subject to the satisfactory performance of your role as
a non-executive director of the Board and as a member and the chairman of the
Audit Committee, and any relevant statutory provisions relating to removal of a
director. Your appointment is also subject to your being re-elected at
forthcoming annual general meetings in accordance with the Articles. Further,
the Company may terminate your appointment with immediate effect if you have:

 

Adaptimmune Therapeutics plc, 101 Park Drive, Milton Park, Abingdon, Oxfordshire
OX14 4RY, United Kingdom

T: +44 (0)1235 430000 www.adaptimmune.com Registered in England no: 09338148

 

--------------------------------------------------------------------------------


 

1.4.1                                             committed a material breach of
your obligations under this letter;

 

1.4.2                                             committed any serious or
repeated breach or non-observance of your obligations to the Company (which
include an obligation not to breach your statutory, fiduciary or common-law
duties);

 

1.4.3                                             been guilty of any fraud or
dishonesty or acted in any manner which, in the Company’s opinion, brings or is
likely to bring you or the Company into disrepute or is materially adverse to
the Company’s interests (including a breach of paragraph 7.4.3);

 

1.4.4                                             been convicted of an
arrestable criminal offence other than a road traffic offence for which a fine
or non-custodial penalty is imposed (including if you are convicted of the
criminal offence of insider dealing under the Criminal Justice Act 1993 or any
similar conviction in the United States);

 

1.4.5                                             been declared bankrupt or have
made an arrangement with or for the benefit of your creditors, or if you have a
county court administration order made against you under the County Court Act
1984, or if you are the subject of insolvency or similar proceedings in the
United States, whether in a state or federal court, or any other jurisdiction;
or

 

1.4.6                                             been disqualified from acting
as a director.

 

1.5                               On termination of your appointment, you shall,
at the Company’s request, resign from your office as a director of the Company
and any offices you hold in any member of the Company’s group of companies (a
“Group Company”) and from all trusteeships held by you of any pension scheme or
other trusts established by any Group Company. Should you fail to do so, you
irrevocably appoint any member of the Board as your attorney in your name and on
your behalf to sign any documents and take such other steps as are necessary to
give effect to those resignations.

 

1.6                               If matters arise which cause you concern about
your role, you should discuss these matters with the chairman.

 

2.                                      TIME COMMITMENT

 

2.1                               You will be expected to devote such time as is
necessary for the proper performance of your duties. Overall we anticipate that
you will spend a minimum of 15 days a year on work for the Company.

 

(a)                                 Board role. This will include attendance at
Board meetings and Board away days. In addition, you will be required to
consider all relevant papers before each meeting. Unless urgent and unavoidable
circumstances prevent you from doing so, it is expected that you will attend the
meetings outlined in this paragraph.

 

(b)                                 Audit Committee duties. You will be expected
to devote whatever time is required for the adequate discharge of your
responsibilities as a member and the chairman of the Audit Committee.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Shareholder meetings. You should endeavour
to attend general meetings of shareholders of the Company when requested to do
so by the chairman and unless otherwise arranged with the chairman.

 

2.2                               The nature of the role makes it impossible to
be specific about the maximum time commitment. You may be required to devote
additional time to the Company in respect of preparation time for meetings and
ad hoc matters that may arise and particularly when the Company is undergoing a
period of increased activity. At certain times it may be necessary to convene
additional Board, committee or shareholder meetings.

 

2.3                               By accepting this appointment, you confirm
that, taking into account all of your other commitments, you are able to
allocate sufficient time to the Company to discharge your responsibilities
effectively. You should obtain the agreement of the chairman before accepting
additional commitments that might affect the time you are able to devote to your
role as a non-executive director of the Company.

 

3.                                      ROLE AND DUTIES

 

3.1                               The Board as a whole is collectively
responsible for the success of the Company. The Board’s role is to:

 

3.1.1                                             provide entrepreneurial
leadership of the Company within a framework of prudent and effective controls
which enable risk to be assessed and managed;

 

3.1.2                                             set the Company’s strategic
aims, ensure that the necessary financial and human resources are in place for
the Company to meet its objectives, and review management performance; and

 

3.1.3                                             set the Company’s values and
standards and ensure that its obligations to its shareholders and others are
understood and met.

 

3.2                               As a non-executive director, you shall have
the same general legal responsibilities to the Company as any other director.
You are expected to perform your duties (whether statutory, fiduciary or common
law) faithfully, diligently and to a standard commensurate with the functions of
your role and your knowledge, skills and experience.

 

3.3                               You shall exercise your powers in your role as
a non-executive director having regard to relevant obligations under prevailing
law and regulation, including the Companies Act 2006 and the relevant rules and
requirements of the US Securities and Exchange Commission and of Nasdaq.

 

3.4                               You shall have particular regard to the
general duties of directors in Part 10 of the Companies Act 2006, including the
duty to promote the success of the Company under which all directors must act in
the way they consider, in good faith, would be most likely to promote the
success of the Company for the benefit of its members as a whole. In doing so,
as a director, you must have regard (among other matters) to:

 

3.4.1                                             the likely consequences of any
decision in the long term;

 

3.4.2                                             the interests of the Company’s
employees;

 

3

--------------------------------------------------------------------------------


 

3.4.3                                             the need to foster the
Company’s business relationships with suppliers, customers and others;

 

3.4.4                                             the impact of the Company’s
operations on the community and the environment;

 

3.4.4                                             the desirability of the
Company maintaining a reputation for high standards of business conduct; and

 

3.4.5                                             the need to act fairly as
between the members of the Company.

 

3.5                               In your role as a director, you shall also be
required to:

 

3.5.1                                             constructively challenge and
help develop proposals on strategy;

 

3.5.2                                             scrutinise the performance of
management in meeting agreed goals and objectives and monitor the reporting of
performance;

 

3.5.3                                             satisfy yourself on the
integrity of financial information and that financial controls and systems of
risk management are robust and defensible;

 

3.5.4                                             be responsible for determining
appropriate levels of remuneration of executive officers and directors and have
a prime role in appointing and, where necessary, removing senior management and
in succession planning;

 

3.5.5                                             devote time to developing and
refreshing your knowledge and skills;

 

3.5.6                                             uphold high standards of
integrity and probity and support the chairman, directors and senior management
in instilling the appropriate culture, values and behaviours in the boardroom
and beyond;

 

3.5.7                                             insist on receiving
high-quality information sufficiently in advance of Board meetings;

 

3.5.8                                             take into account the views of
shareholders and other stakeholders where appropriate;

 

3.5.9                                             make sufficient time available
to discharge your responsibilities effectively;

 

3.5.10                                      exercise relevant powers under, and
abide by, the Articles;

 

3.5.11                                      disclose the nature and extent of
any direct or indirect interest you may have in any matter being considered at a
Board or committee meeting and, except as permitted under the Articles you will
not vote on any resolution of the Board, or of one of its committees, on any
matter where you have any direct or indirect interest;

 

3.5.12                                      immediately report your own
wrongdoing or the wrongdoing or proposed wrongdoing of any employee or other
director of the Company of which you become aware to the chairman;

 

3.5.13                                      exercise your powers as a director
in accordance with the Company’s policies and procedures and the Bribery Act
2010, the US Foreign and Corrupt

 

4

--------------------------------------------------------------------------------


 

Practices Act 1977 and any other applicable bribery or corruption legislation;
and

 

3.5.14                                      not do anything that would cause you
to be disqualified from acting as a director.

 

3.6                               Unless the Board specifically authorises you
to do so, you shall not enter into any legal or other commitment or contract on
behalf of the Company.

 

3.7                               You shall be entitled to request all relevant
information about the Company’s affairs as is reasonably necessary to enable you
to discharge your responsibilities as a non-executive director.

 

4.                                      FEES, EXPENSES AND SHARE OPTIONS

 

4.1                               Subject to paragraph 4.2, you will be entitled
to a fee of $50,000 per annum (“Annual Fee”) with effect from 11 August 2016,
payable monthly in arrears, for acting as a non-executive director and as a
member and the chairman of the Audit Committee. The Annual Fee will be reviewed
on an annual basis and any revised annual fee (“Revised Annual Fee”) will be
determined by the directors. Any payment of fees will be subject to the
deduction of applicable taxes and social security payments.

 

4.2                               You may make an election, on an annual basis,
to be awarded options to acquire ordinary shares of £0.001 each in the capital
of the Company (“Share Options”) of an equivalent value (as determined by the
directors) to the Annual Fee or the Revised Annual Fee, as the case may be, and
in lieu of the Annual Fee or the Revised Annual Fee.

 

You acknowledge that, in relation to the year commencing 11 August 2016, you
have made an election to be awarded Share Options of an equivalent value to the
Annual Fee and that the number of Share Options in paragraph 4.5 below includes
a number of Share Options of an equivalent value to the Annual Fee and which
will be awarded in lieu of the Annual Fee.

 

4.3                               The Company shall reimburse you for all
reasonable and properly documented expenses that you incur in performing the
duties of your office, to include travel and accommodation related to your
attendance at Board meetings and other meetings necessary for the proper
performance of your duties as a non-executive director and as a member and the
chairman of the Audit Committee.

 

4.4                               On termination of your appointment, you shall
only be entitled to such pro-rata amount of the Annual Fee or Revised Annual Fee
(where applicable) that is outstanding and payable up to the date of
termination, and reimbursement in the normal way of any expenses properly
incurred before that date. For the avoidance of doubt, if you have elected to be
awarded Share Options in lieu of the Annual Fee or Revised Annual Fee in a year
in which your appointment terminates, you will not be entitled to the payment of
any Annual Fee or Revised Annual Fee in relation to that year pursuant to this
paragraph 4.4.

 

4.5                               You will be awarded 196,678 Share Options on
or around 11 August 2016 (or such other date as the directors may determine),
and on condition that you continue to serve as a director and as a member and
the chairman of the Audit Committee at the time of the award of such Share
Options. These Share Options will vest on the first anniversary of the date they
are awarded. Thereafter, annually on or around each 11 August (or such

 

5

--------------------------------------------------------------------------------


 

other date as the directors may determine), during your period of appointment,
you will be awarded such further number of Share Options as the directors may
determine at the time, subject to such vesting provisions as the directors may
determine. The exercise price for all Share Options awarded to you will be
derived from the trading price of American Depositary Shares representing
ordinary shares (“ADSs”) on Nasdaq on or around the date they are awarded, and,
where applicable, will be expressed in pounds sterling by translating the
relevant ADS price from US dollars into pounds sterling at such translation rate
on or around the date of the award of the relevant Share Options as the
directors deem appropriate.

 

Such adjustments as the directors, in their reasonable opinion, consider to be
fair and appropriate will be applied to the operation of this paragraph 4.5 in
the event of a variation in the share capital of the Company. All Share Options
awarded to you will be subject to the terms and conditions of the Company’s 2015
Share Option Scheme (as amended from time to time). If you are a U.S. taxpayer,
the exercise price for all Share Options awarded to you and the other terms and
conditions of the option grants shall comply with Section 409A of the Internal
Revenue Code (of the United States) and the regulations and written guidance
promulgated thereunder for options that are intended to be exempt from the
application of Section 409A.

 

5.                                      OUTSIDE INTERESTS

 

5.1                               You have already disclosed to the Board the
significant commitments you have outside of your role in the Company. You must
inform the chairman and the company secretary in advance of any changes to these
commitments. In certain circumstances, you may have to seek the Board’s
agreement before accepting further commitments which either might give rise to a
conflict of interest or a conflict with any of your duties to the Company.

 

5.2                               It is accepted and acknowledged that you have
business interests other than those of the Company and have declared any
conflicts that are apparent at present. If you become aware of any further
potential or actual conflicts of interest, these should be disclosed to the
chairman and company secretary as soon as you become aware of them and again you
may have to seek the agreement of the Board.

 

5.3                               During the appointment you agree that you will
not, without the prior consent of the Board, directly or indirectly be employed,
engaged, concerned or interested in any other business or undertaking or be
involved in any activity which the Board reasonably considers may be, or become,
harmful to the interests of the Company or any Group Company or which might
reasonably be considered to interfere with the performance of your duties as a
non-executive director. Notwithstanding the above, this clause shall not
prohibit you from holding (directly or through nominees) investments listed on
any recognised stock exchange as long as not more than 1 per cent of the issued
shares or other securities of any class of any one company shall be so held.

 

6.                                      CONFIDENTIALITY

 

6.1                               You acknowledge that all Confidential
Information acquired during your appointment should not be released,
communicated or disclosed to third parties or used for any reason other than in
the interests of the Company, either during your appointment or following
termination (by whatever means), without prior clearance from the chairman.

 

6

--------------------------------------------------------------------------------


 

6.2                               In particular, during your appointment (except
in the proper performance of your duties) or at any time (without limit) after
the termination of the appointment, you agree not to:

 

6.2.1                                             divulge or communicate to any
person, company, business entity or other organisation;

 

6.2.2                                             use for your own purposes or
for any purposes other than those of the Company or any Group Company; or

 

6.2.3                                             through any failure to
exercise due care and diligence, permit or cause any unauthorised disclosure of;

 

any Confidential Information, provided that these restrictions shall cease to
apply to any information which shall become available to the public generally
(otherwise than through an unauthorised disclosure by you or any other person on
your behalf).

 

6.3                               For the purposes of this appointment,
“Confidential Information” shall mean, in relation to the Company or any Group
Company:

 

6.3.1                                             trade secrets;

 

6.3.2                                             information relating to
research activities, inventions, discoveries, secret processes, designs, know
how, technical specifications and processes, formulae, intellectual property
rights, computer software, product lines and any other technical information
relating to the creation, production or supply of any past, present or future
product or service;

 

6.3.3                                             any inventions or improvements
which you may make or discover during your appointment;

 

6.3.4                                             any information relating to
the business or prospective business;

 

6.3.5                                             details of suppliers, their
services and their terms of business;

 

6.3.6                                             details of customers and their
requirements, the prices charged to them and their terms of business;

 

6.3.7                                             pitching material, marketing
plans and sales forecasts of any past, present or future products or services;

 

6.3.8                                             information relating to the
business, corporate plans, management systems, accounts, finances and other
financial information, results and forecasts (save to the extent that these are
included in published audited accounts);

 

6.3.9                                             proposals relating to the
acquisition or disposal of a company or business or any part thereof;

 

6.3.10                                      proposals for expansion or
contraction of activities, or any other proposals relating to the future;

 

6.3.11                                      details of employees and officers
and of the remuneration and other benefits paid to them;

 

7

--------------------------------------------------------------------------------


 

6.3.12                                      information given in confidence by
clients, customers, suppliers or any other person;

 

6.3.13                                      any other information which you are
notified is confidential; and

 

6.3.14                                      any other information which the
Company (or relevant Group Company) could reasonably be expected to regard as
confidential, whether or not such information is reduced to a tangible form or
marked in writing as “confidential”, including but not limited to, information
which is commercially sensitive, which comes into your possession by virtue of
your appointment and which is not in the public domain and all information which
has been or may be derived or obtained from any such information.

 

For the avoidance of doubt, these restrictions shall not apply to any
information which shall become available to the public generally (otherwise than
through an unauthorised disclosure by you or any other person on your behalf).

 

6.4                               Furthermore, you acknowledge that all notes,
memoranda, records, lists of customers and suppliers and employees,
correspondence, documents, computer and other discs and tapes, data listings,
databases, codes, designs and drawings and any other documents and material
whatsoever (whether made or created by you or otherwise) relating to the
business of the Company and any Group Company (and any copies of the same) or
which is created or stored on the Company’s or your equipment and/or systems:

 

6.4.1                                             shall be and remain the
property of the Company or the relevant Group Company; and

 

6.4.2                                             shall be handed over to the
Company or the relevant Group Company on demand and in any event on the
termination of your appointment.

 

6.5                               You acknowledge the need to hold and retain
Company information (in whatever format you may receive it) under appropriately
secure conditions.

 

6.6                               Nothing in this paragraph 6 shall prevent you
from disclosing information which you are entitled to disclose under the Public
Interest Disclosure Act 1998, provided that the disclosure is made in accordance
with the provisions of that Act.

 

7.                                      COMPLIANCE

 

7.1                                     You acknowledge the need to have regard
to the requirements under both law and regulation as to the disclosure of inside
information, in particular to section 52 of the Criminal Justice Act 1993 on
insider dealing. You should avoid making any statements that might risk a breach
of these requirements. If in doubt, please contact the company secretary.

 

7.2                                     During your period of appointment, you
are required to comply with and procure, so far as you are able, that your
spouse or civil partner and dependent children (if any) or any trust in which
you or your spouse or civil partner or dependent children may be concerned or
interested as a trustee or beneficiary, comply with any code of conduct relating
to securities transactions by directors and senior employees adopted by the
Company or any Group Company from time to time.

 

8

--------------------------------------------------------------------------------


 

7.3                                     During your period of appointment, you
are required to promptly give the Company such information as the Company or any
Group Company may require to enable it to comply with its legal and regulatory
obligations whether to any securities or investment exchange or regulatory or
governmental body to which any Group Company is, from time to time, subject
(including Nasdaq) or howsoever arising.

 

7.4                                     During your period of appointment, you
are required to comply with:

 

7.4.1                                       the Articles;

 

7.4.2                                       all applicable internal codes,
policies and procedures adopted by the Company from time to time; and

 

7.4.3                                       the rules of any securities or
investment exchange or regulatory or governmental body to which the Company is
subject from time to time (including the US Securities and Exchange Commission,
Nasdaq and the City Code on Takeovers and Mergers).

 

8.                                      INSURANCE

 

The Company has directors’ and officers’ liability insurance and it intends to
maintain such cover, at its expense, for the full term of your appointment
subject to the provisions governing that insurance and on such terms as the
Board may from time to time decide. The indemnity limit will be advised to you
from time to time. A copy of the policy document is available from the company
secretary.

 

9.                                      CHANGES TO PERSONAL DETAILS

 

You shall advise the company secretary promptly of any change in your address or
other personal contact details.

 

10.                               RETURN OF PROPERTY

 

On termination of your appointment with the Company however arising, or at any
time at the Board’s request, you shall immediately return to the Company all
documents, records, papers or other property belonging to the Company or any
company in the Company’s group which may be in your possession or under your
control, and which relate in any way to the Company’s or a Group Company’s
business affairs and you shall not retain (nor allow anyone on your behalf to
retain) any copies thereof.

 

11.                               INVENTIONS AND INTELLECTUAL PROPERTY RIGHTS

 

11.1                        For the purposes of this paragraph 11 the following
definitions apply:

 

11.1.1                                      “Appointment Inventions” means any
Invention which is made wholly or partially by you at any time during the course
of your duties to the Company (whether or not using Company premises or
resources, and whether or not recorded in material form).

 

11.1.2                                      “Appointment IPRs” means
Intellectual Property Rights created by you in the course of your appointment
with the Company (whether or not using Company premises or resources).

 

9

--------------------------------------------------------------------------------


 

11.1.3                                      “Invention” means any invention,
idea, discovery, development, improvement or innovation, whether or not
patentable or capable of registration, and whether or not recorded in any
medium.

 

11.2                        You acknowledge that all Appointment IPRs,
Appointment Inventions and all materials embodying them shall belong to the
Company to the fullest extent permitted by law and hereby assign, (and to the
extent not capable of immediate or prospective assignment, agrees to assign) all
such Appointment IPRs and Appointment Inventions to the Company.

 

11.3                        You acknowledge that, because of the nature of your
duties and responsibilities as a non-executive director, you have and shall have
at all times while you are engaged by the Company, a special obligation to
further the interests of the Company.

 

11.4                        To the extent that title in any Appointment IPRs or
Appointment Inventions do not belong the Company by virtue of paragraph 11, you
agree, immediately upon creation of such rights and inventions, to offer to the
Company in writing a right of first refusal to acquire them on arm’s length
terms to be agreed between the parties. If the parties cannot agree on such
terms within 30 days of the Company receiving the offer, the Company shall refer
the dispute to a mutually acceptable independent expert (or, if agreement is not
reached within five Business Days of either party giving notice to the other
that it wishes to refer a matter to an independent expert, such independent
expert as may be nominated by an appropriate authority, which the parties shall
seek in good faith to agree) (the “Expert”). In relation to matters referred to
the Expert:

 

11.4.1                                      the parties are entitled to make
submissions to the Expert and will provide (or procure that others provide) the
Expert with all such assistance and documents as the Expert may reasonably
require for the purpose of reaching a decision. Each party shall with reasonable
promptness supply each other with all information and give each other access to
all documentation and personnel as the other party reasonably requires to make a
submission under this clause;

 

11.4.2                                      the parties agree that the Expert
may in its reasonable discretion determine such other procedures to assist with
the conduct of the determination as it considers appropriate;

 

11.4.3                                      the Expert shall act as an expert
and not as an arbitrator. The Expert’s decision shall be final and binding on
the parties in the absence of fraud or manifest error; and

 

11.4.4                                      the Expert’s fees and any costs
properly incurred by him in arriving at his determination (including any fees
and costs of any advisers appointed by the Independent Expert) shall be borne by
the parties in equal shares or in such proportions as the Independent Expert
shall direct.

 

You agree that the provisions of this paragraph 11 shall apply to all
Appointment IPRs and Appointment Inventions offered to the Company under this
paragraph 11 until such time as the Company has agreed in writing that you may
offer them for sale to a third party.

 

10

--------------------------------------------------------------------------------


 

11.5                        You agree:

 

11.5.1                                      to give the Company full written
details of all Appointment Inventions and Appointment IPRs which relate to or
are capable of being used in the business of the Company or any Group Company
promptly on their creation;

 

11.5.2                                      at the Company’s request and in any
event on the termination of your appointment to give to the Company all
originals and copies of correspondence, documents, papers and records on all
media which record or relate to any of the Appointment IPRs;

 

11.5.3                                      not to attempt to register any
Appointment IPR nor patent any Appointment Invention unless requested to do so
by the Company; and

 

11.5.4                                      to keep confidential each
Appointment Invention and Appointment IPR unless the Company has consented in
writing to its disclosure by you.

 

11.6                        You waive all your present and future moral rights
which arise under sections 77 and 80 of the Copyright Designs and Patents Act
1988, and all similar rights in other jurisdictions relating to any copyright
work which forms part of the Appointment IPRs, and agree not to support,
maintain nor permit any claim for infringement of moral rights in such copyright
works.

 

11.7                        You acknowledge that, except as provided by law, no
further remuneration or compensation other than that provided for in this letter
is or may become due to you in respect of your compliance with this paragraph
11. This is without prejudice to your rights under the Patents Act 1977.

 

11.8                        You undertake to execute all documents and do all
acts both during and after your engagement as a non-executive director (or any
other position within the Company) as may, in the opinion of the Board, be
necessary or desirable to vest the Appointment IPRs in the Company, to register
them in the name of the Company and to protect and maintain the Appointment IPRs
and the Appointment Inventions. Such documents may, at the Company’s request,
include waivers of all and any statutory moral rights relating to any copyright
works which form part of the Appointment IPRs. The Company agrees to reimburse
your reasonable expenses of complying with this paragraph 11.

 

11.9                        You agree to give all assistance reasonably
requested by the Company to enable it to enforce its Intellectual Property
Rights against third parties, to defend claims for infringement of third party
Intellectual Property Rights and to apply for registration of Intellectual
Property Rights, where appropriate throughout the world, and for the full term
of those rights.

 

11.10                 You hereby irrevocably appoint the Chief Executive Officer
of the Company (from time to time) to be your attorney to execute and do any
such instrument or thing and generally to use his name for the purpose of giving
the Company or its nominee the benefit of this paragraph 11. You acknowledge in
favour of a third party that a certificate in writing signed by any director or
the company secretary of the Company that any instrument or act falls within the
authority conferred by this paragraph 11 shall be conclusive evidence that such
is the case.

 

11

--------------------------------------------------------------------------------


 

12.                               DATA PROTECTION

 

12.1                        By signing this letter you consent to the Company
holding and processing data about you for legal, personnel, administrative and
management purposes and in particular to the processing of any sensitive
personal data (as defined in the Data Protection Act 1998) relating to you
including, as appropriate:

 

12.1.1                                      information about your physical or
mental health or condition in order to take decisions as to your fitness to
perform your duties; or

 

12.1.2                                      your racial or ethnic origin or
religious or similar beliefs in order to monitor compliance with equal
opportunities legislation; or

 

12.1.3                                      information relating to any criminal
proceedings in which you have been involved for insurance purposes and in order
to comply with legal requirements and obligations to third parties.

 

12.2                        You consent to the Company making such information
available to any of its Group Companies, those who provide products or services
to the Company or any company in the Company’s group (such as advisers and
payroll administrators), regulatory authorities, potential or future employers,
governmental or quasi-governmental organisations and potential purchasers of the
Company or any Group Company.

 

12.3                        You also consent to the transfer of such information
to the Company’s or any Group Company’s business contacts outside the European
Economic Area in order to further their business interests even where the
country or territory in question does not maintain adequate data protection
standards.

 

12.4                        You shall comply with the Company’s data protection
policy.

 

12.5                        The Company may change its data protection policy at
any time and will notify you in writing of any changes.

 

13.                               THIRD PARTY RIGHTS

 

No one other than you and the Company shall have any rights to enforce the terms
of this letter.

 

14.                               ENTIRE AGREEMENT

 

14.1                        This letter and any document referred to in it
constitutes the entire terms and conditions of your appointment and supersedes
and extinguishes all previous agreements, promises, assurances, warranties,
representations and understandings between you and the Company, whether written
or oral, relating to its subject matter.

 

14.2                        You agree that you shall have no remedies in respect
of any representation, assurance or warranty (whether made innocently or
negligently) that is not set out in this letter and you shall not have any claim
for innocent or negligent misrepresentation based on any statement in this
letter.

 

15.                               VARIATION

 

No variation of this letter shall be effective unless it is in writing and
signed by you and the Company (or respective authorised representatives).

 

12

--------------------------------------------------------------------------------


 

16.                               GOVERNING LAW AND JURISDICTION

 

Your appointment with the Company and any dispute or claim arising out of or in
connection with it or its subject matter or formation (including non-contractual
disputes or claims) shall be governed by and construed in accordance with the
law of England and Wales and you and the Company irrevocably agree that the
courts of England and Wales shall have exclusive jurisdiction to settle any
dispute or claim that arises out of or in connection with this appointment or
its subject matter or formation (including non-contractual disputes or claims).

 

Please indicate your acceptance of these terms by signing and returning the
attached copy of this letter to me.

 

Yours sincerely

 

 

 

/s/ Jonathan Knowles

 

Dr. Jonathan Knowles

 

Chairman

 

For and on behalf of Adaptimmune Therapeutics plc

 

 

13

--------------------------------------------------------------------------------


 

I confirm and agree to the terms of my appointment as a non-executive director
and as a member and the chairman of the Audit Committee of Adaptimmune
Therapeutics plc as set out in this letter.

 

SIGNED as a deed by Lawrence M Alleva)

/s/ Lawrence M. Alleva

 

in the presence of:

 

 

 

 

 

 

 

 

Witness signature:

/s/ Violeta Lopez

 

 

 

 

Witness name:

Violeta Lopez

 

(in capitals):

 

 

 

 

 

Witness address:

37 S. 200 West

 

 

Kamas, Utah

 

 

84036

 

 

 

 

 

 

 

Witness occupation:

Housekeeper

 

 

14

--------------------------------------------------------------------------------